Citation Nr: 1436359	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-15 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an award of service connection for bilateral hearing loss, prior to May 30, 2008.

Entitlement to an award of service connection for tinnitus, prior to May 30, 2008.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  


FINDINGS OF FACT

The Veteran's claim for service connection for bilateral hearing loss was received on May 30, 2008.

The Veteran's claim for service connection for tinnitus was received on May 30, 2008.


CONCLUSION OF LAW

An effective date prior to May 30, 2008, the date of the claim, for the grant of service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2013).

An effective date prior to May 30, 2008, the date of the claim, for the grant of service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2013).

	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal for an earlier effective date for his bilateral hearing loss and tinnitus arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Earlier Effective Dates

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); see generally 38 C.F.R. § 3.400.  Specifically, the effective date of an award of service connection is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  A claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2013); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p) , 3.155; Brannon v. West, 12 Vet.App. 32 (1998); Lalonde v. West, 12 Vet.App. 378 (1999).  Any communication or action from a claimant indicating intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim. 38 C.F.R. § 3.155(a).

Merits

The Veteran contends that he is entitled to an earlier effective date for his tinnitus and bilateral hearing loss because he was unaware of the association between his in-service typhus and bilateral hearing loss and by extension his tinnitus.  The Veteran contends that the effective date should be the date of discovery and not the date of claim.  

The Board is bound by the regulations statute of 38 U.S.C.A. § 5110(a) which states "the effective date of an award based on an original claim ...shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  (Emphasis added).  The Board has thoroughly reviewed the record and notes that the Veteran does not contend that he filed his original claim for service connection for tinnitus and bilateral hearing loss prior to May 2008.  Instead, he seeks a change in the effective date due to the circumstances surrounding the development of his particular diseases, in that it was not readily apparent that his bilateral hearing loss and tinnitus were related to his active service until he filed his claim.  To some extent, the veteran appears to be raising an argument couched in the equity of the governing statute 38 U.S.C.A. § 5110(a).  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503 , 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board further observes, "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  Considering the foregoing, the Board finds that the Veteran's earliest claim for entitlement to benefits for both his hearing loss and tinnitus was received in May 30, 2008, the current effective date, and according to 38 U.S.C.A. § 5110(a) cannot be earlier than this date even if, as the Veteran contends, that entitlement arose prior to that date. The law requires that the effective date be the date of claim or the date entitlement arose, whichever is later.   Insofar as the Veteran seeks a decision concerning the equity of the governing statute the Veteran is advised that he is free to directly petition the Secretary of VA for the exercise of his discretionary authority to provide equitable relief under 38 U.S.C.A. § 503.  See Taylor v. West, 11 Vet. App. 436, 440-41 (1998).


ORDER

Entitlement to an earlier effective date for bilateral hearing loss is denied.

Entitlement to an earlier effective date for tinnitus is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


